Title: To George Washington from George Clymer and John Nixon, 21 August 1780
From: Clymer, George,Nixon, John
To: Washington, George


					
						Sir
						Philadelphia Augt 21. 1780
					
					The letter of the 14th instant which your Excellency has honored us with, makes us sensible of the necessity of fixing, with some degree of precision, the supply of flour the army is to receive from the Pennsylvania—bank. From a consideration then of its present ability, and the near prospect we have of its encrease, we can venture to give assurance of a supply of two thousand five hundred barrels, between this time and the first of october next.
					This supply, far as it falls short of our early expectations, will, we hope, in addition to other resources, be found sufficient for the subsistence of such troops as your Excellency may find occasion to draw together. Mr Francis, the factor of the bank, is sending forward to Trenton about two hundred barrels, being the whole he has been able to procure, such has been lately the great scarcity of that article here.
					We request your Excellency to believe that no labours, or industry, on our part, shall be spared to give the bank its proper effect, in continuing the supplies to the end of the term originally proposed. We are with sentiments of high regard—Your Excellency’s most obedt and most hum. servts
					
						Geo. ClymerJohn Nixon
					
				